PER CURIAM.
This is an appeal by the defendants from a judgment entered in a case where the parties agreed to combine for trial garnishment proceedings, interpleader proceedings, and proceedings supplemental to judgment. At the conclusion of the trial, the court found that the defendant Aerospace Electronics, Inc. had made a fraudulent transfer of its assets to its officers and directors, Helene Van der Busch and William Parma, for the purpose of evading payment of *183plaintiffs judgment. Final judgment was entered for the indebtedness, interest and costs.
The appellants now urge that (1) the court was without authority to enter the judgment and (2) the evidence does not support the finding of a fraudulent conveyance. In the light of the assignments of error which are only directed to the entry of final judgment, we have examined the record and find that error has not been demonstrated.
Affirmed.